J-A28030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.D.T., A           :    IN THE SUPERIOR COURT OF
 MINOR                                   :         PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: W.T., FATHER AND             :
 J.M., MOTHER                            :
                                         :
                                         :
                                         :    No. 1878 EDA 2017

                 Appeal from the Order Entered May 16, 2017
               In the Court of Common Pleas of Monroe County
                     Civil Division at No(s): 14 OCA 2017


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

JUDGMENT ORDER BY PANELLA, J.                    FILED DECEMBER 21, 2017

      W.T. (“Father”) and J.M. (“Mother”) (collectively, “Appellants”) appeal

from the May 16, 2017 order involuntarily terminating their parental rights to

L.D.T., a female, born in November 2015, pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (8), and (b). We affirm.

      In the statement of questions involved in their brief, Appellants state

the following issues: (1) “Whether Children and Youth fail[ed] to present clear

and convincing evidence that termination of [F]ather[’s] and [M]other’s

parental rights served the needs and interest of . . . L.D.T.?”; and (2) “Did the

trial court err in terminating [F]ather[’s] and [M]other’s parental rights

without clear and convincing evidence that termination of [M]other’s parental

rights served the needs and interests of . . . L.D.T.?” Appellants’ Brief, at 7.
J-A28030-17


Appellants, however, did not raise these issues in their concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Therefore, we are constrained to find Appellants’ issues on appeal

waived. See, e.g., Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011)

(holding that “any issues not raised in a Rule 1925(b) statement will be

deemed waived; the courts lack the authority to countenance deviations from

the Rule’s terms; the Rule’s provisions are not subject to ad hoc exceptions

or selective enforcement; appellants and their counsel are responsible for

complying with the Rule’s requirements; [and] Rule 1925 violations may be

raised by the appellate court sua sponte”). We affirm the order involuntarily

terminating Mother’s and Father’s parental rights to L.D.T.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                                    -2-